  Case 1:19-cv-00977-ADA Document 160-1 Filed 05/12/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION




VLSI TECHNOLOGY LLC,
                Plaintiff,
                                                 Lead Case: No. 1:19-cv-977-ADA

       v.                                        (Consolidated with No. 6:19-cv-255-
                                                 ADA and No. 6:19-cv-256-ADA)

                                                 JURY TRIAL DEMANDED
INTEL CORPORATION,
                Defendant.




                       Second Amended Agreed Scheduling Order

Current Dates        Amended Dates                          Item
September 20,                        Defendant serves preliminary invalidity
2019                                 contentions in the form of (1) a chart setting forth
                                     where in the prior art references each element of
                                     the asserted claim(s) are found, (2) an
                                     identification of any limitations the Defendant
                                     contends are indefinite or lack written description
                                     under section 112, and (3) an identification of any
                                     claims the Defendant contends are directed to
                                     ineligible subject matter under section 101.
                                     Defendant shall also produce (1) all prior art
                                     referenced in the invalidity contentions, (2)
                                     technical documents, including software where
                                     applicable, sufficient to show the operation of the
                                     accused product(s), and (3) summary, annual
                                     sales information for the accused product(s) for
                                     the prior two years, unless the parties agree to
                                     some other timeframe.
October 1, 2019                      Parties exchange claim terms for construction and
at 12pm CT                           proposed constructions
   Case 1:19-cv-00977-ADA Document 160-1 Filed 05/12/20 Page 2 of 3




  Current Dates         Amended Dates                           Item
 October 16,                             Parties exchange proposed claim constructions
 2019                                    for claim terms proposed by the other party
 October 21,                             Deadline to meet and confer to narrow terms in
 2019                                    dispute and exchange revised list of
                                         terms/constructions
 October 30,                             Parties file Opening claim construction briefs,
 2019                                    including any arguments that any claim terms are
                                         indefinite.
 November 18,                            Parties file Responsive claim construction briefs.
 2019
 December 2,                             Parties file Reply claim construction briefs.
 2019
 December 5,                             Parties submit Joint Claim Construction
 2019                                    Statement, optional tutorials, and consolidated
                                         briefing collated by Opening, Response, and
                                         Reply.
 December 12,                            Markman Hearing at 9:00 a.m.
 2019
 December 13,                            Fact Discovery opens; deadline to serve Initial
 2019                                    Disclosures per Rule 26(a).
 January 17, 2020                        Deadline to add parties
 January 31, 2020                        Deadline to serve Final Infringement and
                                         Invalidity Contentions.
 March 6, 2020                           Deadline to amend pleadings. A motion is not
                                         required unless the amendment adds patents or
                                         claims.
 March 11, 2020                          Deadline to serve parties’ Requests for
                                         Production without leave from Court
 May 22, 2020          July 17, 2020     Close of Fact Discovery
 May 29, 2020          July 21, 2020     Opening Expert Reports
 June 26, 2020         August 21, 2020   Rebuttal Expert Reports
 July 17, 2020         September 11,     Close of Expert Discovery
                       2020




Second Amended Agreed Scheduling Order      -2-
      Case 1:19-cv-00977-ADA Document 160-1 Filed 05/12/20 Page 3 of 3




    Current Dates       Amended Dates                            Item
    July 24, 2020      TBD1               Deadline to meet and confer to discuss narrowing
                                          the number of claims asserted and prior art
                                          references at issue. The parties shall file a report
                                          within 5 business days regarding the results of the
                                          meet and confer.
    July 31, 2020      September 18,      Dispositive motion deadline and Daubert motion
                       2020               deadline.
    August 14, 2020    September 25,      Serve Pretrial Disclosures (jury instructions,
                       2020               exhibits lists, witness lists, designations)
    August 28, 2020    October 9, 2020    Serve objections to pretrial disclosures/rebuttal
                                          disclosures
    September 4,       October 16, 2020   Serve objections to rebuttal disclosures and File
    2020                                  Motions in limine
    September 11,      October 23, 2020   File Joint Pretrial Order and Pretrial Submissions
    2020                                  (jury instructions, exhibits lists, witness lists,
                                          designations); file oppositions to motions in
                                          limine
    September 18,      October 30, 2020   Deadline to meet and confer regarding remaining
    2020                                  objections and disputes on motions in limine
    September 29,      November 6,        File joint notice identifying remaining objections
    2020               2020               to pretrial disclosures and disputes on motions in
                                          limine
    October 2, 2020    November 13,       Final Pretrial Conference
                       2020
    October 5, 2020    November 16,       Anticipated Start of Jury Selection/Trial(s)
                       2020


SIGNED this _____________ day of ______________, 2020.



                                             ______________________________________
                                             ALAN D. ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE




1 The parties currently disagree regarding this date and inform the Court that they may seek
its assistance in resolving this dispute if they cannot reach agreement.


Second Amended Agreed Scheduling Order       -3-
